205 S.E.2d 106 (1974)
21 N.C. App. 555
STATE of North Carolina
v.
Jackie ELLIOTT.
No. 7420SC253.
Court of Appeals of North Carolina.
May 15, 1974.
Atty. Gen. Robert Morgan by Asst. Atty. Gen. John R. B. Matthis, Raleigh, for the State.
Charles D. Humphries, Monroe, for defendant appellant.
*107 CAMPBELL, Judge.
The defendant assigns as error the failure of the trial court to define, in its charge, the crime of larceny. The charge to the jury was in all other respects excellent, and the trial court did give a detailed charge on the issue of intent. However, nowhere did he define the term "larceny" which is a vital element of the crime of breaking and entering with the intent to commit larceny. This was error, and we award a new trial. See State v. Mundy, 265 N.C. 528, 144 S.E.2d 572 (1967); State v. Hickman, 204 S.E.2d 718, filed in the Court of Appeals on May 1, 1974.
New trial.
MORRIS and VAUGHN, JJ., concur.